Although I concur in the majority's opinion, I feel constrained to write separately to explain why the Court has jurisdiction to hear this case.
The record reflects that appellant was convicted of forgery, sentenced to six (6) months in prison, and served his sentence prior to this appeal being heard.  Previously, in State v. Hulvey
(Feb. 2, 2000), Summit App. No. 19569, unreported, this Court held that, pursuant to the test set forth in State v. Wilson (1975),41 Ohio St. 2d 236, syllabus, an appeal is moot when an appellant has served his sentence and failed to present evidence that he would suffer a collateral disability or loss of civil rights. However, in State v. Golston (1994), 71 Ohio St. 3d 224, syllabus, the Ohio Supreme Court limited the holding in Wilson to misdemeanor cases.  Accordingly, the holding in Hulvey should be limited to the facts of that case.  Generally, this Court has jurisdiction to hear an appeal of a felony conviction despite the fact that the sentence has been completed.